Citation Nr: 0831771	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-32 244	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy to include as secondary to 
service-connected residuals of a crush injury of the left 
foot. 

2. Entitlement to service connection for bilateral lower 
extremity peripheral vascular disease to include as secondary 
to service-connected residuals of a crush injury of the left 
foot. 

3. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity to include as 
secondary to service-connected residuals of a crush injury of 
the left foot. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1950 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  



FINDINGS OF FACT

1. Bilateral upper extremity peripheral neuropathy was not 
affirmatively shown to have had onset during service; 
bilateral upper extremity peripheral neuropathy was not 
manifested to a compensable degree within one year from the 
date of separation from service; bilateral upper extremity 
peripheral neuropathy, first diagnosed after service beyond 
the one-year presumptive period for a chronic disease, is 
unrelated to an injury, disease, or event of service origin; 
and bilateral upper extremity peripheral neuropathy was not 
caused by or made worse by the service-connected residuals of 
a crush injury of the left foot.  

2. Bilateral lower extremity peripheral vascular disease was 
not affirmatively shown to have had onset during service; 
bilateral lower extremity peripheral vascular disease was not 
manifested to a compensable degree within one year from the 
date of separation from service; bilateral lower extremity 
peripheral vascular disease, first diagnosed after service 
beyond the one-year presumptive period for a chronic disease, 
is unrelated to an injury, disease, or event of service 
origin; and bilateral lower extremity peripheral vascular 
disease was not caused by or made worse by the service-
connected residuals of a crush injury of the left foot.  



3. Peripheral neuropathy of the left lower extremity was not 
affirmatively shown to have had onset during service; 
peripheral neuropathy of the left lower extremity was not 
manifested to a compensable degree within one year from the 
date of separation from service; peripheral neuropathy of the 
left lower extremity, first diagnosed after service beyond 
the one-year presumptive period for a chronic disease, is 
unrelated to an injury, disease, or event of service origin; 
and peripheral neuropathy of the left lower extremity was not 
caused by or made worse by the service-connected residuals of 
a crush injury of the left foot. 

CONCLUSIONS OF LAW

1. Bilateral upper extremity peripheral neuropathy was not 
incurred in or aggravated by service; bilateral upper 
extremity peripheral neuropathy may not be presumed to have 
been incurred in service based on the one-year presumption 
for a chronic disease; and bilateral upper extremity 
peripheral neuropathy is not proximately due to or the result 
of the service-connected residuals of a crush injury of the 
left foot.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007). 

2. Bilateral lower extremity peripheral vascular disease was 
not incurred in or aggravated by service; bilateral lower 
extremity peripheral vascular disease may not be presumed to 
have been incurred in service based on the one-year 
presumption for a chronic disease; and bilateral lower 
extremity peripheral vascular disease is not proximately due 
to or the result of the service-connected residuals of a 
crush injury of the left foot.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2007). 

3. Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by service; peripheral neuropathy 
of the left lower extremity may not be presumed to have been 
incurred in service based on the one-year presumption for a 
chronic disease; and peripheral neuropathy of the left lower 
extremity is not proximately due to or the result of the 
service-connected residuals of a crush injury of the left 
foot.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2004, in April 2005, in June 2005, 
and in July 2005 and in the supplemental statement of the 
case, dated in May 2006.  The notice included the type of 
evidence needed to substantiate the claims of service 
connection, including on a secondary basis, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
a service-connected disability or an injury or disease or 
event, causing an injury or disease, during service.  



The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The veteran was afforded the 
opportunity for a personal hearing, but he declined a 
hearing.  The RO has obtained the service treatment records 
and VA records.  The veteran has submitted private medical 
records.  VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims.  38 U.S.C.A. § 5103A(d).  



As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including organic diseases of the nervous system that 
includes peripheral neuropathy, or arteriosclerosis that 
includes arterial vascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R.§ 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

The service treatment records disclose that in March 1953 the 
veteran caught his left foot beneath the slide of a 5" gun 
that was being lifted aboard ship.  X-rays were negative for 
a fracture or other pathology.  The diagnosis was contusion 
of the left foot. The remainder of the service medical 
records, including the reports of entrance and separation 
examination, contain no complaint, finding, history, 
treatment, or diagnosis of peripheral neuropathy or 
peripheral vascular disease. 

After service, in a rating decision in September 2000, the RO 
granted service connection for a crush injury of the left 
foot. 



Records of a private physician disclose that in July 2002 the 
veteran had a triple arthrodesis of the left foot.  In August 
2004 and in February 2005, the private physician reported 
that after the triple arthrodesis of the left foot the 
veteran continued to have neuropathic pain and vasodilatation 
secondary to the crush injury.  The physician expressed the 
opinion that the subtalar arthritis and residual neurogenic 
and vascular changes in the foot were in reasonable medical 
probability caused by the trauma of the left foot during 
service.  

On VA examination in September 2004, the diagnoses were left 
foot crush injury with chronic pain, decreased range of 
motion, weakness, and paresthesia due to left sural nerve 
damage; bilateral peripheral vascular disease of the lower 
extremities; and bilateral generalized acquired sensorimotor 
polyneuropathy of the lower extremities by electromyography.  
The examiner expressed the opinion that the bilateral lower 
extremity neurological condition was not due to the left foot 
injury and that the only nerve damage attributable to the 
left foot injury was involvement of the left sural nerve, 
which was in the area of the left foot injury and where he 
had had surgery.  The examiner also stated that the bilateral 
lower extremity peripheral vascular disease was due to 
systemic arteriosclerosis and not to the left foot injury and 
that there was no evidence of vascular damage attributable to 
the left foot injury.  

In October 2004, an arterial Doppler study revealed arterial 
occlusive disease of the left lower extremity.  

In a rating decision in November 2004, the RO increased the 
rating for the left foot disability to 30 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5284. 

VA records show that in February 2005 on neurological 
evaluation the veteran had findings of peripheral neuropathy 
in the lower and upper extremities.  The impression was pain 
related to both the polyneuropathy and the mild vascular 
occlusive problems of the lower extremities. 

On VA neurology examination in July 2005, the veteran 
complained of numbness in the lower extremities and in his 
hands and fingers.  The diagnosis was peripheral neuropathy 
of the left leg.  

On VA vascular examination in September 2005, the veteran 
complained of problems with circulation in his lower 
extremities.  The diagnosis was peripheral vascular disease 
of both lower extremities.  The examiner expressed the 
opinion that it was not likely that the veteran's peripheral 
vascular disease of the lower extremities was secondary to 
the in-service injury.  

The examiner explained that the veteran had a long history of 
tobacco abuse, that peripheral vascular disease was not 
isolated to the left lower extremity, which had been injured 
during service, that peripheral vascular disease affected 
both lower extremities, and that peripheral vascular disease 
was due to systemic arteriosclerosis and not due to the left 
foot injury.  

On VA neurology examination in September 2005, the veteran 
complained of paresthesia of both lower extremities.  The 
examiner reported that the veteran did have a bilateral lower 
extremity neurological condition of an acquired generalized 
sensorimotor polyneuropathy, which was not due to the left 
foot injury. 

VA records show that in October 2006 the impression was 
carpal tunnel syndrome. 

Analysis

On the basis of the service treatment records, neither 
bilateral upper extremity peripheral neuropathy, bilateral 
lower extremity peripheral vascular disease, nor peripheral 
neuropathy of the left lower extremity was affirmatively 
shown during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303(a).



And as there is no competent evidence either contemporaneous 
with or after service that peripheral neuropathy or 
peripheral vascular disease was noted or observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

Also, as neuropathy of the lower extremities and peripheral 
vascular disease of the lower extremities were first 
documented on VA examination in September 2004, and as 
neuropathy of the upper extremities was first documented by 
VA on neurological evaluation in February 2005, in each 
instance, 50 years or more after service, service connection 
on the basis of the one-year presumptive period following 
service for chronic diseases, such as organic diseases of the 
nervous system that includes peripheral neuropathy, or 
arteriosclerosis that includes arterial vascular disease, 
does not apply.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

As for service connection based on the initial documentation 
of neuropathy and vascular disease after service under 
38 C.F.R. § 3.303(d), where as here, the questions involve 
medical causation, that is, evidence of an association or 
link between the current neuropathy and vascular disease and 
an injury, excluding the left foot disability, which will be 
addressed under 38 C.F.R. § 3.310, disease, or event in 
service, competent medical evidence is required to 
substantiate the claims. Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  As there is no competent 
medical evidence of an association between neuropathy or 
vascular disease and an injury, excluding the left foot 
disability, disease, or event in service, there is no 
evidentiary basis to establish service connection for the 
disabilities, which were first diagnosed after service, under 
38 C.F.R. § 3.303(d). 



The veteran primarily argues that the claimed disabilities 
are secondary to the service-connected left foot disability.

The record shows that the service-connected residuals of a 
crush injury of the left foot is rated 30 percent disabling, 
which is the maximum schedular rating for disability of the 
foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284.

As for the veteran's statements in which he relates his 
current disabilities to his service-connected left foot 
disability, where as here the determinations involve 
questions of medical causation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  As a 
lay person, the veteran is not qualified through education, 
training, and expertise to offer an opinion on questions of 
medical causation.

For this reasons, the Board rejects the veteran's statements 
as competent evidence to establish a nexus or link between 
the claimed disabilities and the service-connected 
disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

On the claim of secondary service connection for bilateral 
upper extremity peripheral neuropathy under 38 C.F.R. 
§ 3.310, there is no competent medical evidence that 
bilateral upper extremity peripheral neuropathy was caused or 
made worse by the service-connected left foot disability. 

As the Board may consider only competent independent medical 
evidence to support its finding on a question of medical 
causation, which is not capable of lay observation, and as 
there is no favorable evidence of record, the preponderance 
of the evidence is against the claim of service connection 
for bilateral upper extremity peripheral neuropathy secondary 
to the service-connected left foot disability, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



On the claim of secondary service connection for bilateral 
lower extremity peripheral vascular disease, on VA 
examination in September 2004, the examiner expressed the 
opinion that the bilateral lower extremity peripheral 
vascular disease was due to systemic arteriosclerosis and not 
to the left foot injury.  On VA vascular examination in 
September 2005, the examiner expressed the opinion that it 
was not likely that the veteran's peripheral vascular disease 
of the lower extremities was secondary to the inservice 
injury.  The examiner explained that peripheral vascular 
disease was not isolated to the left lower extremity as it 
affected both lower extremities and that peripheral vascular 
disease was due to systemic arteriosclerosis and not due to 
the left foot injury.  This evidence opposes, rather than 
supports, the claim. 

As for the opinion of the private physician that the vascular 
changes in the left foot were caused by the trauma during 
service, the residuals of the left foot injury already 
encompass any localized vascular damage.  The physician's 
opinion did not address the question of bilateral lower 
extremity peripheral vascular disease. 

As the Board may consider only competent independent medical 
evidence to support its finding on a question of medical 
causation, which is not capable of lay observation, and as 
the opinions of the VA examiners that bilateral peripheral 
vascular disease was not due to the left foot injury is 
uncontroverted, the preponderance of the evidence is against 
the claim of service connection for bilateral lower extremity 
peripheral vascular disease as secondary to the 
service-connected left foot disability, and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

On the claim of secondary service connection for peripheral 
neuropathy of the left lower extremity, on VA examination in 
September 2004, the examiner expressed the opinion that the 
bilateral lower extremity neurological condition was not due 
to the left foot injury and that the only nerve damage 
attributable to the left foot injury was involvement of the 
left sural nerve, which was in the area of the left foot 
injury and where he had had surgery.  

On VA neurology examination in September 2005, the veteran 
complained of paresthesia of both lower extremities.  The 
examiner reported that the veteran did have a bilateral lower 
extremity neurological condition of an acquired generalized 
sensorimotor polyneuropathy, which was not due to the left 
foot injury.  This evidence opposes, rather than supports, 
the claim. 

The private physician also associated neurogenic changes in 
the left foot to the foot injury, which have been 
incorporated in the rating for the disability.  The 
physician's opinion did not address the question of bilateral 
lower extremity peripheral neuropathy due to generalized 
sensorimotor polyneuropathy. 

As the Board may consider only competent independent medical 
evidence to 
support its finding on a question of medical causation, which 
is not capable of lay observation, and as the opinions of the 
VA examiners that peripheral neuropathy of the left lower 
extremity was not due to the left foot injury is 
uncontroverted, the preponderance of the evidence is against 
the claim of service connection, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for bilateral upper extremity peripheral 
neuropathy to include as secondary to service-connected 
residuals of a crush injury of the left foot is not 
established, and the appeal is denied.  Service connection 
for bilateral lower extremity peripheral vascular disease to 
include as secondary to service-connected residuals of a 
crush injury of the left foot, is not established, and the 
appeal is denied.  Service connection for peripheral 
neuropathy of the left lower extremity to include as 
secondary to service-connected residuals of a crush injury of 
the left foot is not established, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


